                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

Jermeal White,

        Plaintiff,

                v.                                            Case No. 1:19cv470

R. Erdos, et al.,                                             Judge Michael R. Barrett

        Defendants.

                                             ORDER

        This matter is before the Court on the Report and Recommendation (“R&R”) filed by the

Magistrate Judge on July 17, 2019 (Doc. 6) and Plaintiff’s Response to Report and

Recommendation (Doc. 7).

        Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C), including

notice that the parties would waive further appeal if they failed to file objections to the Report

and Recommendation in a timely manner. United States v. Walters, 638 F.2d 947 (6th Cir.

1981). In Plaintiff’s Response, he states that he “does not dispute or disagree with anything

inregard to the report and recommendation” of the Magistrate Judge. Nor does the Court.

        Accordingly, it is ORDERED that the R&R (Doc. 6) of the Magistrate Judge is hereby

ADOPTED, and consistent her recommendation, the complaint is dismissed with prejudice

pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1), with the exception of plaintiff’s

excessive force claim against defendant Dunlap.

        IT IS SO ORDERED.

                                                      s/ Michael R. Barrett
                                                      Michael R. Barrett, Judge
                                                      United States District Court

                                                 1
